DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2/9/22 has been entered.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

s 1-11 and 13-21 are rejected under 35 U.S.C. 103 as being unpatentable over Pennington, US Patent Publication 2014/0292754 in view of Alleaume et al., US Patent Publication 2018/0136721 in view of Nishihara et al., US Patent Publication 2009/0103780.
Regarding independent claim 1, Pennington et al. teaches an information processing device comprising a controller (control elements shown in figure 1 and described in paragraph 0028) configured to use at least two candidate points positioned in a detected operation direction (figure 3 and paragraph 0052 explain how multiple candidate points of geometric elements 302-304 are detected, similarly to geometric elements 600 and 602 of figure 6 as given in paragraph 0053, all shown to be in a detected operation direction), 
switch the candidate points such that a predetermined candidate point is selected from the at least two candidate points (paragraphs 0052-0055 explain how the user can switch between the points to select the desired geometric element), and 
display at least the selected candidate point (paragraph 0052 explains that “Since the user is clicking "through" the foreground element 304, the background geometric element 302 is selected as illustrated in FIG. 5 with a highlighted border 500.”), and
switch the selected candidate point from the predetermined candidate point to another of the at least two candidate points according to a detected gesture of a user (paragraph 0055 describes how “a user can select a geometric element in the background through partially transparent textured geometric elements in the foreground by activating a selection method (e.g., using an icon/button, keyboard shortcut, and/or other methodology [e.g., a gesture using a stylus or finger on a touch screen device])”). 
Pennington et al. is not clear that the controller is configured to detect the candidate points. Alleaume et al. teaches that the controller is configured to detect the candidate points (paragraph 0111 explains the use of “each selectable object detected by the environment analysis module 52”). It would have been obvious to one of ordinary skill before the effective filing date to incorporate the detections of the objects as taught be Alleaume et al. into the system of Pennington et al. The rationale to combine would be to accurately interact with real and virtual objects as detected (paragraphs 0022 and 0065 of Alleaume et al.).
Pennington et al. and Alleaume et al. is not clear that wherein the detected gesture is an angle formed between fingers of the user. Nishihara et al. teaches that wherein the detected gesture is an angle formed between fingers of the user (paragraph 0052 recites “The gesture 218 can also include the user moving the thumb in a further extending or further retracting position, such that the user changes the angle theta between the extended index finger and thumb.” as depicted by gesture 218 of figure 5).
It would have been obvious to one of ordinary skill before the effective filing date to incorporate the specific gesture to be the gesture recognized as input as taught be Nishihara et al. into the system of Pennington et al. and Alleaume et al. The rationale to combine would be to allow an intuitive gesture to be used where hand gestures can be implemented by a user to provide hand-gesture inputs, and thus corresponding device inputs, in a gesture recognition interface system (paragraph 0047 of Nishihara et al.).
Regarding claim 2, Pennington et al. teaches the information processing device according to claim 1, wherein the candidate points include at least one point that cannot be indicated at an operation position of the user (paragraph 0043 explains that “Embodiments of the invention enable a software application to select occluded textured geometric elements in an easy and efficient manner.” where paragraphs 0051-0053 describe the selection of occluded geometric elements that cannot be indicated at an operation position of a user since they are occluded). 
Regarding claim 3, Pennington et al. teaches the information processing device according to claim 2, wherein the point is on a back side of a shielding object positioned in the operation direction (figure 3 shows that point 302 is on a back side of shielding object 304 in the operating direction where paragraphs 0043 and 0051-0053 explain that the object is occluded such that the item in front of it is a shielding object). 
Regarding claim 4, Pennington et al. teaches the information processing device according to claim 2. Pennington et al. does not specify wherein the point is inside of a shielding object positioned in the operation direction. Alleaume et al. teaches wherein the point is inside of a shielding object positioned in the operation direction (paragraph 0099 explains that “two other objects will be allocated some display area inside the originally occluding object area”). It would have been obvious to one of ordinary skill before the effective filing date to incorporate the point inside of the shielding object as taught be Alleaume et al. into the system of Pennington et al. The rationale to combine would be to accurately interact with real and virtual objects as detected (paragraphs 0022 and 0065 of Alleaume et al.).
Regarding claim 5, Pennington et al. teaches the information processing device according to claim 1, wherein the controller is further configured to display the candidate points according to projection display on a predetermined object positioned in the operation direction (figure 3 shows that the candidate points are on the objects of the geometric elements 302 and 304 in the projection in the operation direction). 
Regarding claim 6, Pennington et al. teaches the information processing device according to claim 5. Pennington et al. does not teach wherein the controller is further configured to project and to display information indicating positions of the detected candidate points near the user. Alleaume et al. teaches wherein the controller is further configured to project and to display information indicating positions of the detected candidate points near the user (paragraph 0100 explains the projection and display of a tag of the gesture path to indicate the positions of the detected candidate points near the user). It would have been obvious to one of ordinary skill before the effective filing date to incorporate the display of information as taught be Alleaume et al. into the system of Pennington et al. The rationale to combine would be to accurately interact with real and virtual objects as detected (paragraphs 0022 and 0065 of Alleaume et al.).
Regarding claim 7, Pennington et al. teaches the information processing device according to claim 1, wherein the controller is further configured to project and to display, on a surface of an object positioned in the operation direction on a side of the user, a candidate point present in at least one of an inside of the object and a back side of the object (figure 3 shows that candidate point 302 is on the back side of object 304 where the objects depicted in figure 3 are on an object or geometric element in the operation direction on the side of the user making the selection). 
Regarding claim 8, Pennington et al. teaches the information processing device according to claim 1, wherein the controller is further configured to emphasize and to display the selected candidate point (paragraph 0052 explains that “Since the user is clicking "through" the foreground element 304, the background geometric element 302 is selected as illustrated in FIG. 5 with a highlighted border 500.” where the selection is shown to be displayed and emphasized via highlighting). 
Regarding claim 9, Pennington et al. teaches the information processing device according to claim 1, wherein the controller is further configured to detect intersection points of the operation direction and surfaces of objects positioned in the operation direction as the candidate points (figure 3 shows the intersection of all the surfaces of objects or geometric elements in the same direction or operation direction based on the given alpha channels as given in paragraph 0055 as candidate points for selection). 
Regarding claim 10, Pennington et al. teaches the information processing device according to claim 1, wherein settings with respect to the candidate points are possible (paragraph 0057 explains how the transparency threshold (i.e., of the texture of a given/selected object) can be set or defined by a user). 
Regarding claim 11, Pennington et al. teaches the information processing device according to claim 10, wherein settings with respect to the candidate points (paragraph 0057 explains how the transparency threshold (i.e., of the texture of a given/selected object) can be set or defined by a user) are settings with respect to an area in which the candidate points are detected (the transparency threshold of paragraph 0057 is for the area of the entire geometric element of the detected candidate point). 
Regarding claim 13, Pennington et al. teaches the information processing device according to claim 1, wherein the gesture is a gesture using a finger of the user (paragraph 0055 describes how “a user can select a geometric element in the background through partially transparent textured geometric elements in the foreground by activating a selection method (e.g., using an icon/button, keyboard shortcut, and/or other methodology [e.g., a gesture using a stylus or finger on a touch screen device])”). 
Pennington et al. does not specify that the operation direction is detected based on finger pointing of the user. Alleaume et al. teaches that the operation direction is detected based on finger pointing of the user (paragraphs 0026 and 0079 explain how the operation direction is represented by the arrow in the direction of the user’s hand where the gesture used has a direction of point of the finger as depicted).
It would have been obvious to one of ordinary skill before the effective filing date to incorporate the operation direction as taught be Alleaume et al. into the system of Pennington et al. The rationale to combine would be to accurately interact with real and virtual objects as detected (paragraphs 0022 and 0065 of Alleaume et al.).
Regarding claim 14, Pennington et al. teaches the information processing device according to claim 1, wherein the controller is further configured to continuously switch the candidate points (paragraph 0052 explains how the user clicks through the foreground element 304 to the background geometric element 302 that is directly behind it, showing that the switch is continuous to the next point in the operation direction). 
Regarding claim 15, Pennington et al. teaches the information processing device according to claim 1. Pennington et al. does not specify wherein the controller is further configured to discontinuously switch the candidate points. Alleaume et al. teaches wherein the controller is further configured to discontinuously switch the candidate points (paragraphs 0112-0114 explains the different methods of selection that are done in different orders or discontinuously based on the method used).
It would have been obvious to one of ordinary skill before the effective filing date to incorporate the selection of the candidate points as taught be Alleaume et al. into the system of Pennington et al. The rationale to combine would be to accurately interact with real and virtual objects as detected (paragraphs 0022 and 0065 of Alleaume et al.).
Regarding claim 16, Pennington et al. teaches the information processing device according to claim 1. Pennington et al. does not specify wherein the controller is further configured to set the operation direction according to a gesture of a user. Alleaume et al. teaches wherein the controller is further configured to set the operation direction according to a gesture of a user (paragraphs 0026 and 0079 explain how the operation direction is represented by the arrow in the direction of the user’s hand where the gesture is used to determine the operation direction of the arrow).
It would have been obvious to one of ordinary skill before the effective filing date to incorporate the operation direction as taught be Alleaume et al. into the system of Pennington et al. The rationale to combine would be to accurately interact with real and virtual objects as detected (paragraphs 0022 and 0065 of Alleaume et al.).
Regarding claim 17, Pennington et al. teaches the information processing device according to claim 4. Pennington et al. does not specify wherein, when a paragraph 0099 explains that “two other objects will be allocated some display area inside the originally occluding object area” where paragraph 0100 explains that the object is selectable), an internal structure of the shielding object is projected and displayed on the shielding object (figure 4 shows that the internal structure of the gesture path of paragraph 0100 is projected and displayed as a tag).
It would have been obvious to one of ordinary skill before the effective filing date to incorporate the candidate point positions as taught be Alleaume et al. into the system of Pennington et al. The rationale to combine would be to accurately interact with real and virtual objects as detected (paragraphs 0022 and 0065 of Alleaume et al.).
Regarding independent claim 18, Pennington et al. teaches an formation processing method, by a controller, comprising 
using at least two candidate points positioned in a detected operation direction (figure 3 and paragraph 0052 explain how multiple candidate points of geometric elements 302-304 are detected, similarly to geometric elements 600 and 602 of figure 6 as given in paragraph 0053, all shown to be in a detected operation direction); 
switching the candidate points such that a predetermined candidate point is selected from the at least two candidate points (paragraphs 0052-0055 explain how the user can switch between the points to select the desired geometric element); 
paragraph 0052 explains that “Since the user is clicking "through" the foreground element 304, the background geometric element 302 is selected as illustrated in FIG. 5 with a highlighted border 500.”); and 
switching the selected candidate point from the predetermined candidate point to another of the at least two candidate points according to a detected gesture of a user (paragraph 0055 describes how “a user can select a geometric element in the background through partially transparent textured geometric elements in the foreground by activating a selection method (e.g., using an icon/button, keyboard shortcut, and/or other methodology [e.g., a gesture using a stylus or finger on a touch screen device])”). 
Pennington et al. is not clear regarding the method using a controller and detecting the candidate points. Alleaume et al. teaches the method using a controller and detecting the candidate points (paragraph 0111 explains the use of “each selectable object detected by the environment analysis module 52”). It would have been obvious to one of ordinary skill before the effective filing date to incorporate the detections of the objects as taught be Alleaume et al. into the system of Pennington et al. The rationale to combine would be to accurately interact with real and virtual objects as detected (paragraphs 0022 and 0065 of Alleaume et al.).
Pennington et al. and Alleaume et al. is not clear that wherein the detected gesture is an angle formed between fingers of the user. Nishihara et al. teaches that wherein the detected gesture is an angle formed between fingers of the user (paragraph 0052 recites “The gesture 218 can also include the user moving the thumb in a further extending or further retracting position, such that the user changes the angle theta between the extended index finger and thumb.” as depicted by gesture 218 of figure 5).
It would have been obvious to one of ordinary skill before the effective filing date to incorporate the specific gesture to be the gesture recognized as input as taught be Nishihara et al. into the system of Pennington et al. and Alleaume et al. The rationale to combine would be to allow an intuitive gesture to be used where hand gestures can be implemented by a user to provide hand-gesture inputs, and thus corresponding device inputs, in a gesture recognition interface system (paragraph 0047 of Nishihara et al.).
Regarding independent claim 19, Pennington et al. teaches a non-transitory computer-readable medium having embodied thereon a program, which when executed by a computer causes the computer to execute an information processing method (instructions and medium containing computer program described in paragraph 0035 and shown in figure 1), the method comprising 
using at least two candidate points positioned in a detected operation direction (figure 3 and paragraph 0052 explain how multiple candidate points of geometric elements 302-304 are detected, similarly to geometric elements 600 and 602 of figure 6 as given in paragraph 0053, all shown to be in a detected operation direction); 
switching the candidate points such that a predetermined candidate point is selected from the at least two candidate points (paragraphs 0052-0055 explain how the user can switch between the points to select the desired geometric element); 
displaying at least the selected candidate point (paragraph 0052 explains that “Since the user is clicking "through" the foreground element 304, the background geometric element 302 is selected as illustrated in FIG. 5 with a highlighted border 500.”); and 
switching the selected candidate point from the predetermined candidate point to another of the at least two candidate points according to a detected gesture of a user (paragraph 0055 describes how “a user can select a geometric element in the background through partially transparent textured geometric elements in the foreground by activating a selection method (e.g., using an icon/button, keyboard shortcut, and/or other methodology [e.g., a gesture using a stylus or finger on a touch screen device])”). 
Pennington et al. is not clear regarding the method using a controller and detecting the candidate points. Alleaume et al. teaches the method using a controller and detecting the candidate points (paragraph 0111 explains the use of “each selectable object detected by the environment analysis module 52”). It would have been obvious to one of ordinary skill before the effective filing date to incorporate the detections of the objects as taught be Alleaume et al. into the system of Pennington et al. The rationale to combine would be to accurately interact with real and virtual objects as detected (paragraphs 0022 and 0065 of Alleaume et al.).
Pennington et al. and Alleaume et al. is not clear that wherein the detected gesture is an angle formed between fingers of the user. Nishihara et al. teaches that wherein the detected gesture is an angle formed between fingers of the user (paragraph 0052 recites “The gesture 218 can also include the user moving the thumb in a further extending or further retracting position, such that the user changes the angle theta between the extended index finger and thumb.” as depicted by gesture 218 of figure 5).
paragraph 0047 of Nishihara et al.).
Regarding claim 20, Pennington et al. teaches the information processing device according to claim 1, wherein the controller is further configured to switch the selected candidate point from the predetermined candidate point to the another candidate point according to a distance between the another candidate point to the user (paragraph 0049 explains how the second objects are selected after the first object in that order based on the distance as the second object is occluded by the first, meaning it is closer to the user).
Regarding claim 21, Pennington et al. and Alleaume et al. teaches the information processing device according to claim 1, and Pennington et al. teaches further the information processing device wherein the controller is further configured to switch the selected candidate point from the predetermined candidate point to another of the at least two candidate point according to a detected gesture of a user (paragraph 0055 describes how “a user can select a geometric element in the background through partially transparent textured geometric elements in the foreground by activating a selection method (e.g., using an icon/button, keyboard shortcut, and/or other methodology [e.g., a gesture using a stylus or finger on a touch screen device])”). 
paragraph 0052 recites “The gesture 218 can also include the user moving the thumb in a further extending or further retracting position, such that the user changes the angle theta between the extended index finger and thumb.” as depicted by gesture 218 of figure 5 and continues to explain how the theta being less than the predetermined status quo angle would cause input to make the selected portion of the visual content larger, or vice-versa).
It would have been obvious to one of ordinary skill before the effective filing date to incorporate the specific gesture and angles to be the gesture recognized as input as taught be Nishihara et al. into the system of Pennington et al. and Alleaume et al. The rationale to combine would be to allow an intuitive gesture to be used where hand gestures can be implemented by a user to provide hand-gesture inputs, and thus corresponding device inputs, in a gesture recognition interface system (paragraph 0047 of Nishihara et al.).
Response to Arguments
Applicant's arguments filed 1/26/22 have been fully considered but they are not persuasive. Applicant contends that the application is allowable as the cited references do not teach the angle between fingers being used to determine the gesture. The examiner disagrees. This feature was not previously claimed and has now been appropriately rejected above in view of the angles depicted in figure 5 of Nishihara et al.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Hwang et al., US Patent Publication 2015/0193040 teaches an information processing device (device 100 of figure 1) and details of the selected candidate point (paragraph 0063). 
Zhang et al., US Patent Publication 2018/0232106 teaches selection of candidate points.
Dabir et al., US Patent Publication 2021/0382563 teaches the angles of fingers in gestures in figures 1A and 1B.
Godavari, US Patent Publication 2011/0102464 teaches the angles of fingers in gesture input in paragraph 0068 and figures 8-9.
McGowan et al., US Patent Publication 2014/0071171 teaches very similar zooming in using a two finger pinch method with distinct angles in figures 1A and 1B and paragraph 0037.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PARUL H GUPTA whose telephone number is (571)272-5260.  The examiner can normally be reached on Monday through Friday, from 10 AM to 7 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ke Xiao can be reached on 571-272-7776.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/PARUL H GUPTA/Primary Examiner, Art Unit 2627